UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5100


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN MILLER, a/k/a Kevin Millen, a/k/a Cakes,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cr-00478-JFM-7)


Submitted:   March 18, 2010                 Decided:   April 1, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph J. Gigliotti, Riverdale, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, Debra L. Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin Miller appeals his conviction and sentence for

conspiracy to distribute and possess with intent to distribute

heroin, in violation of 21 U.S.C. § 846 (2006).                                  Counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), certifying there are no meritorious issues for appeal

but arguing that the trial court erred in enhancing Miller’s

offense level based on facts not found beyond a reasonable doubt

by the jury, such as finding that Miller qualified as a career

offender,      an     organizer        or    leader        in     a     criminal       activity

involving five or more participants, and had obstructed justice

by    threatening      a     witness,       in       violation     of    Apprendi        v.   New

Jersey,     530     U.S.   466,    490      (2000).         Additionally,         Miller      has

filed a pro se supplemental brief raising several additional

issues.      The Government has indicated that it will not file a

brief.      We affirm.

              While        we         generally            review            sentences        for

reasonableness, applying an abuse of discretion standard, see

Gall v. United States, 552 U.S. 38, 41 (2007), because Miller

did   not    raise     his      procedural           challenge     before       the    district

court, our review is for plain error.                             See Fed. R. Crim. P.

52(b);    United      States     v.    Olano,        507   U.S.       725,    731-32     (1993).

Though Miller asserts that facts supporting enhancements to a

defendant’s offense level must be admitted by the defendant or


                                                 2
found by a jury beyond a reasonable doubt, the remedial portion

of United States v. Booker explicitly rejected such an approach.

543 U.S. 220, 246 (2005).                   After Booker, the sentencing court

continues to make factual findings concerning sentencing factors

by a preponderance of the evidence.                           United States v. Morris,

429 F.3d 65, 72 (4th Cir. 2005).                          Accordingly, the district

court    did     not     err     in        the       manner     suggested      by      Miller.

Additionally, we find Miller’s sentence to be both procedurally

and substantively reasonable.                 See Gall, 552 U.S. at 51.

            In accordance with Anders, we have thoroughly reviewed

the record for any meritorious issues pertaining to Miller’s

convictions      and     have        found       none.          Additionally,         we     have

carefully      reviewed        the     issues         raised       in   Miller’s       pro    se

supplemental     brief     and       find     them       to   be    without    merit.         We

accordingly affirm the district court’s judgment.

            This court requires that counsel inform his client, in

writing,    of   his     right       to    petition       the      Supreme    Court    of     the

United States for further review.                     If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move this court for leave to

withdraw from representation.                    Counsel’s motion must state that

a copy of the motion was served on the client.                           We dispense with

oral    argument       because       the     facts      and     legal    contentions         are




                                                 3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4